Citation Nr: 1038172
Decision Date: 10/08/10	Archive Date: 12/23/10

Citation Nr: 1038172	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-17 037	)	DATE OCT 08 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals, status post 
aortofemoral bypass of the legs, to include disabilities of the 
heart (with clotting), renovascular hypertension, and diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1979.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In December 2009, the Board issued a decision which denied the 
claim on appeal.  Thereafter, the Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a May 2010 Appellee's Motion for Remand 
(Appellee's Motion), a June 2010 Court order remanded this appeal 
for development in compliance with the Appellee's Motion.


VACATUR

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2009).  Here, 
the Court remanded the Board's decision with respect to the claim 
on appeal, based on the Appellee's Motion finding that the 
Board's December 2009 decision violated the holding of Molloy v. 
Brown, 9 Vet. App. 513 (1996).  Accordingly, in order to prevent 
prejudice to the Veteran, the December 8, 2009 decision of the 
Board must be vacated, and a new decision will be entered as if 
the December 8, 2009 decision by the Board had never been issued.


FINDINGS OF FACT

1.  An unappealed rating decision in April 2003 denied the 
Veteran's claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals, status post 
aortofemoral bypass of the legs, to include disabilities of the 
heart (with clotting), renovascular hypertension, and diabetes 
mellitus; accordingly that decision is final.

2.  Evidence associated with the claims file since the April 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals, status 
post aortofemoral bypass of the legs, to include disabilities of 
the heart (with clotting), renovascular hypertension, and 
diabetes mellitus.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
for residuals, status post aortofemoral bypass of the legs, to 
include disabilities of the heart (with clotting), renovascular 
hypertension, and diabetes mellitus, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in October 2006 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, the 
VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] 
shall be construed to require [VA] to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  However, VA has a duty, in order to assist 
the Veteran, to obtain records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In this case, the Veteran's service treatment records, VA 
medical treatment records, and indicated private medical records 
have been obtained.  The Veteran was asked to advise VA if there 
was any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
what evidence had been received.

In February 2010, after the Board's prior decision on this claim, 
a statement was received from the Veteran.  While this statement 
had not been previously reviewed by the RO and the Veteran did 
not submit a waiver with it, the statement simply lists the 
Veteran's medications and stated that it was the Veteran's belief 
that a records mix-up caused mistakes to be made during the 
February 1999 surgical operation.  With regard to the Veteran's 
list of his current medications, such information is irrelevant 
to the determination of the claim on appeal.  With regard to the 
Veteran's assertion about the February 1999 surgical operation, 
his statement simply constitutes an alternate theory of events 
and does not discuss, in any manner, anything that was 
"observed" by any individual.  Such a 'theory of the case' does 
not constitute lay evidence for VA purposes.  See 38 C.F.R. 
§ 3.159(a)(2).  Therefore, there is no prejudice to the Veteran 
by proceeding with the claim without a waiver of agency of 
original jurisdiction review with respect to the February 2010 
statement.

A VA examination was provided to the Veteran in connection with 
his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, VA's duty to assist has been fulfilled.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Simmons 
v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

An unappealed rating decision in April 2003 denied the Veteran's 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals, status post 
aortofemoral bypass of the legs, to include disabilities of the 
heart (with clotting), renovascular hypertension, and diabetes 
mellitus on the basis that the medical evidence of record did not 
show that the Veteran had any additional disabilities that were 
caused by the February 1999 surgical operation.  The relevant 
evidence of record at the time of the April 2003 rating decision 
consisted of the Veteran's service treatment records, VA medical 
records dated from October 1998 to March 2002, private medical 
records dated in March 2002 and April 2002, February 2003 VA 
medical examination reports, and several internet articles.

The Veteran did not file a notice of disagreement after the April 
2003 rating decision.  Therefore, the April 2003 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In November 2005, a claim to reopen the issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 1151 
for residuals, status post aortofemoral bypass of the legs, to 
include disabilities of the heart (with clotting), renovascular 
hypertension, and diabetes mellitus was received.  Evidence of 
record received since the April 2003 rating decision includes VA 
medical treatment records dated from April 1994 to May 2007; 
statements from the Veteran dated in January 2006, April 2006, 
August 2007, November 2008, September 2009, and February 2010; a 
transcript of a June 2007 hearing before the RO; a July 2007 VA 
medical examination report; and a transcript of a September 2009 
hearing before the Board.  With the exception of the VA medical 
treatment records dated between October 1998 and March 2002, all 
of the evidence received since the April 2003 rating decision is 
"new" in that it was not of record at the time of the April 
2003 decision.  However, none of the new evidence is material, as 
it does not raise a reasonable possibility of substantiating the 
claim.

The new evidence includes medical evidence that the Veteran has 
current disabilities that were caused or aggravated by the 
February 1999 surgical operation.  Accordingly, the new evidence 
relates to an unestablished fact necessary to substantiate the 
claim.  However, the new evidence also actively states that any 
residuals of the February 1999 surgical operation were not the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault by VA medical 
personnel.  Specifically, the July 2007 VA medical examination 
report thoroughly reviewed the Veteran's claims file and stated 
that VA

did exercise the degree of surgical care 
that would have been expected of a 
reasonable health care provider in 
performing the aortobifemoral bypass 
surgery performed on February 18,1999 . . . 
[VA] did exercise the degree of care that 
would have been expected of a reasonable 
health care provider in the followup 
treatment and reevaluation of the 
[V]eteran's aortobifemoral bypass surgery 
performed on February 18, 1999 . . . I do 
not believe that there is any documentation 
of any additional disability resulting from 
the aortobifemoral surgery or followup 
treatment or evaluation that was not 
reasonably foreseeable based on what a 
reasonable health care provider would have 
foreseen. . . . many of the [V]eteran's 
complaints are related to known risk 
factors for vascular disease and the known 
progression of vascular disease.

In order for service connection to be warranted under the 
provisions of 38 U.S.C.A. § 1151, the evidence must show that the 
claimed disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  See 38 C.F.R. § 3.361 
(2009).  As the July 2007 VA medical examination report is the 
only medical evidence of record addresses whether any of the 
Veteran's residuals from the February 1999 surgical operation 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel, the new medical evidence actively disproves 
one of the requirements for the Veteran's claim.  Accordingly, 
while the new evidence relates to an unestablished fact necessary 
to substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim.

In the May 2010 Appellee's Motion, the Appellee contends that 
"refusing to reopen" the claim on appeal constitutes a 
violation of Molloy v. Brown, 9 Vet. App. 513.  Specifically, the 
Appellee cites to the holding of Molloy that "where evidence 
supports service incurrance of an injury, the Board may not, on 
the one hand, deny the claim for lack of medical evidence and 
later, when medical evidence is submitted, refuse to reopen the 
claim due to lack of evidence of service incurrence."  Molloy, 9 
Vet. App. at 516-517.  The Board disagrees with the findings of 
the Appellee's Motion.

While the Appellee's Motion correctly identifies part of the 
holding of Molloy, it does so out of context with the full scope 
of the decision.  In Molloy, the Court held that reopening of the 
claim was required not only because the new evidence constituted 
medical evidence of a current disability, but also because "when 
viewed in the context of all the evidence, both new and old, the 
[new evidence] presents a reasonable possibility of changing the 
outcome of the case."  Id. at 517.  The Molloy case is 
distinguished from the claim on appeal because, in Molloy, the 
new evidence included an etiological opinion which related the 
Veteran's claimed disability to military service.  In the claim 
on appeal, the only etiological evidence of record is the 2007 VA 
medical examination report, which stated that any residuals of 
the February 1999 surgical operation were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical personnel, 
and that such residuals were reasonably foreseeable.  
Accordingly, in this case, unlike in Molloy, the new etiological 
evidence is actively against the Veteran's claim, not in favor of 
it or neutral.

This difference is significant, as the Court in Molloy justified 
its decision by citing Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), to the extent that it held "that, even where evidence is 
relevant and probative, reopening will not be justified unless 
there is a reasonable possibility of a different outcome."  
Molloy, 9 Vet. App. at 517.  The Board acknowledges that Colvin 
was overruled by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
however following Hodge, the "Colvin test" was codified in the 
regulations and is currently manifested as 38 C.F.R. § 3.156(a).  
As the Veteran's claim was filed after August 29, 2001, the new 
regulation is applicable.  This regulation specifically states 
that "[n]ew and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (emphasis added).  As is clear in the 
current regulations and Colvin, regardless of its other merits, 
evidence will not be considered sufficient to reopen a finally 
decided claim unless it raises a reasonable possibility of 
substantiating the claim.  The Court specifically took this 
criterion into account when it decided Molloy, and thus the 
holding in Molloy must be viewed through the filter of Colvin and 
38 C.F.R. § 3.156(a).

The facts as they existed in Molloy were such that the new 
evidence did raise a reasonable possibility of substantiating the 
claim.  That is not the case here.  In the claim on appeal, the 
new evidence includes the only etiological evidence of record, 
and that etiological evidence specifically refutes one of the 
essential elements of the claim.  See 38 C.F.R. § 3.361.  As 
such, the new evidence does not raise a reasonable possibility of 
substantiating the claim, as it actively disproves one of the 
requirements of the claim.  Therefore, in accordance with 
38 C.F.R. § 3.156(a), as well as the holdings in Colvin and 
Molloy, the Veteran's claim cannot be reopened, regardless of the 
fact that the new evidence demonstrates that the Veteran has 
current disabilities that were caused or aggravated by the 
February 1999 surgical operation.

Since the additional evidence received since the April 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim, it does not constitute new and material 
evidence sufficient to reopen the Veteran's claim of entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals, status post aortofemoral bypass of the 
legs, to include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus.  As new and 
material evidence to reopen the finally disallowed claim has not 
been submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The December 8, 2009 decision of the Board is vacated.

New and material evidence not having been submitted, the claim to 
reopen the issue of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals, status post 
aortofemoral bypass of the legs, to include disabilities of the 
heart (with clotting), renovascular hypertension, and diabetes 
mellitus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0946493	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals, status 
post aortofemoral bypass of the legs, to include disabilities 
of the heart (with clotting), renovascular hypertension, and 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1979.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed rating decision in April 2003 denied the 
Veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals, status 
post aortofemoral bypass of the legs, to include disabilities 
of the heart (with clotting), renovascular hypertension, and 
diabetes mellitus; accordingly that decision is final.

2.  Evidence associated with the claims file since the April 
2003 rating decision does not raise a reasonable possibility 
of substantiating the claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals, status post aortofemoral bypass of the legs, to 
include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals, status post aortofemoral bypass of the 
legs, to include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus, is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in October 2006 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the Veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  The Veteran was asked to advise VA if there was 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified what evidence had been received.

A VA examination was provided to the Veteran in connection 
with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, VA's duty to assist has been fulfilled.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

An unappealed rating decision in April 2003 denied the 
Veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals, status 
post aortofemoral bypass of the legs, to include disabilities 
of the heart (with clotting), renovascular hypertension, and 
diabetes mellitus on the basis that the medical evidence of 
record did not show that the Veteran had any additional 
disabilities that were caused by the February 1999 surgical 
operation.  The relevant evidence of record at the time of 
the April 2003 rating decision consisted of the Veteran's 
service treatment records, VA medical records dated from 
October 1998 to March 2002, private medical records dated in 
March 2002 and April 2002, February 2003 VA medical 
examination reports, and several internet articles.

The Veteran did not file a notice of disagreement after the 
April 2003 rating decision.  Therefore, the April 2003 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In November 2005, a claim to reopen the issue of entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals, status post aortofemoral bypass of the 
legs, to include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus was 
received.  Evidence of record received since the April 2003 
rating decision includes VA medical treatment records dated 
from April 1994 to May 2007; statements from the Veteran 
dated in January 2006, April 2006, August 2007, November 
2008, and September 2009; a transcript of a June 2007 hearing 
before the RO; a July 2007 VA medical examination report; and 
a transcript of a September 2009 hearing before the Board.  
With the exception of the VA medical treatment records dated 
between October 1998 and March 2002, all of the evidence 
received since the April 2003 rating decision is "new" in 
that it was not of record at the time of the April 2003 
decision.  However, none of the new evidence is material, as 
it does not raise a reasonable possibility of substantiating 
the claim.

The new evidence includes medical evidence that the Veteran 
has current disabilities that were caused or aggravated by 
the February 1999 surgical operation.  Accordingly, the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  However, the new evidence also 
actively states that any residuals of the February 1999 
surgical operation were not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel.  
Specifically, the July 2007 VA medical examination report 
thoroughly reviewed the Veteran's claims file and stated that 
VA

did exercise the degree of surgical care 
that would have been expected of a 
reasonable health care provider in 
performing the aortobifemoral bypass 
surgery performed on February 
18,1999 . . . [VA] did exercise the 
degree of care that would have been 
expected of a reasonable health care 
provider in the followup treatment and 
reevaluation of the [V]eteran's 
aortobifemoral bypass surgery performed 
on February 18, 1999 . . . I do not 
believe that there is any documentation 
of any additional disability resulting 
from the aortobifemoral surgery or 
followup treatment or evaluation that was 
not reasonably foreseeable based on what 
a reasonable health care provider would 
have foreseen. . . . many of the 
[V]eteran's complaints are related to 
known risk factors for vascular disease 
and the known progression of vascular 
disease.

In order for service connection to be warranted under the 
provisions of 38 U.S.C.A. § 1151, the evidence must show that 
the claimed disability was caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care or (B) an event which is not reasonably 
foreseeable.  See 38 C.F.R. §§ 3.358, 3.361 (2009).  As the 
July 2007 VA medical examination report is the only medical 
evidence of record addresses whether any of the Veteran's 
residuals from the February 1999 surgical operation were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel, the new medical evidence actively disproves one of 
the requirements for the Veteran's claim.  Accordingly, while 
the new evidence relates to an unestablished fact necessary 
to substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim.

Since the additional evidence received since the April 2003 
rating decision does not raise a reasonable possibility of 
substantiating the claim, it does not constitute new and 
material evidence sufficient to reopen the Veteran's claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals, status post aortofemoral 
bypass of the legs, to include disabilities of the heart 
(with clotting), renovascular hypertension, and diabetes 
mellitus.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals, status post aortofemoral bypass of the legs, to 
include disabilities of the heart (with clotting), 
renovascular hypertension, and diabetes mellitus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


